Case 8:20-cv-02762-SCB-SPF Document 1 Filed 11/23/20 Page 1 of 9 PageID 1




 2045363

                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                  Case No. ___________________

                                   State Case No. 20-CA-008563

  EDBERTO NUNEZ,

    Plaintiff,

  v.

  GARETT OSWALD; and TARGET CORPORATION,

    Defendant.
                                                  /


            TARGET CORPORATION'S NOTICE OF/PETITION FOR REMOVAL

            COMES NOW, the Defendant, TARGET CORPORATION, (“Target”), by and

 through the undersigned counsel, pursuant to 28 U.S.C. §1332, 1441 and 1446, hereby removes

 this lawsuit from the Circuit Court of the 13th Judicial Circuit in and for Hillsborough County,

 Florida, to the United States District Court for the Middle District of Florida, Tampa Division.

 The grounds for removal are as follows:

       I.      INTRODUCTION

            The Plaintiff filed this negligence action on October 30, 2020 in the Circuit Court of

 the Thirteenth Judicial Circuit in and for Hillsborough County, Florida arising out of an

 incident, which occurred on January 1, 2018. The Plaintiff served the Complaint on Target on

 November 3, 2020. Target removes this case invoking the Court’s diversity jurisdiction under

 28 U.S.C. §1332.
Case 8:20-cv-02762-SCB-SPF Document 1 Filed 11/23/20 Page 2 of 9 PageID 2

                                                                           CASE NO. ___________________



       II.         GROUNDS FOR REMOVAL

              The Court has original jurisdiction over this action under 28 U.S.C. §1332 (a)(1)1 This

 action is removable under 28 U.S.C. §1441(a)2, in that it is a civil action between citizens of

 different states and the matter in controversy exceeds the sum of $75,000, exclusive of interest

 and costs.

       III.        DIVERSITY JURISDICTION

              A.     There is complete diversity among the legitimate parties.

              1.     Plaintiff, a natural person, is a domiciliary and resident citizen of Riverview,

 Florida.

              A person’s domicile is the place of “his true, fixed, and permanent home and principle

 establishment and to which he has the intention of returning whenever he is absent therefrom.

 McCormick v. Aderholt, 293 F.3d 1254 (11th Cir. 2002); Mas v. Perry, 489 F.2d 1396 (5th Cir.

 1974); Stine v. Moore, 213 F.2d 446 (5th Cir. 1954). When determining domicile of a natural

 person many factors can be considered to include but not limited ownership of real property or

 where a person’s physicians are located. See McCormick v. Aderholt, 293 F.3d 1258.



 1
     The relevant portions of 28 U.S.C. §1332 provide:

       (a) The district courts shall have original jurisdiction of all civil actions where the matter in controversy
            exceeds the sum or value of $75,000, exclusive of interest and costs, and is between –
                     (1)      citizens of different States;
            28 U.S.C. §1332.
 2
     The relevant portions of 28 U.S.C. §1441 provide:

       (a) Generally.
           Except as otherwise expressly provided by Act of Congress, any civil action brought in a State court of
           which the district courts of the United States have original jurisdiction, may be removed by the defendant
           or the defendants, to the district court of the United States or the district and division embracing the place
           where such action is pending.
           28 U.S.C. §1441.




                                                               2
Case 8:20-cv-02762-SCB-SPF Document 1 Filed 11/23/20 Page 3 of 9 PageID 3

                                                            CASE NO. ___________________



        In this case, Plaintiff is the record title owner of a parcel of real property located at

 7533 Forest Mere Drive, Riverview, FL (the “Forest Mere Address”) as evidenced by that

 certain Special Warranty Deed recorded in the Hillsborough County Public Records at OR

 Book 1087, Pages 1087-88. A true and accurate copy of the Special Warranty Deed is attached

 hereto as Exhibit “A.” In addition, Plaintiff provided the Forest Mere Address to multiple

 medical providers after the subject accident occurred to include Hillsborough County Fire

 Rescue, Brandon Regional Hospital, and Florida Eye Specialists and Cataract Institute. As a

 whole, the Forest Mere Address of which Plaintiff is the record title owner combined with the

 fact that Plaintiff provided this very address on multiple occasions seeking medical attention

 demonstrates Plaintiff’s intent of returning to this address whenever he is absent therefrom.

 See McCormick, 293 F.3d 1254, (11th Circuit 2002). Based on the above, Plaintiff had a clear

 intent of being a Florida resident citizen.

        2.      Defendant, Target, is a corporation organized and existing under the laws of the

 State of Minnesota with its principal place of business in Minnesota. Accordingly, Target is a

 citizen of Minnesota for purposes of diversity jurisdiction. 28 U.S.C. §1332(c)(1).

        3.      Defendant Garett Oswald (“Oswald”) is a resident and citizen of the state of

 Florida. However, Oswald was “fraudulently joined,” because Plaintiff has not and cannot state

 a cognizable claim against Oswald. Where there is fraudulent joinder, the district court

 disregards the citizenship of a non-diverse defendant where plaintiff has not stated a valid

 cause of action against the non-diverse defendant. Morris v. Princess Cruises, Inc., 236 F.3d

 1061, 1067 (9th Cir.2001); see also, Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th

 Cir. 1998).




                                                 3
Case 8:20-cv-02762-SCB-SPF Document 1 Filed 11/23/20 Page 4 of 9 PageID 4

                                                             CASE NO. ___________________



        Defendant Oswald is alleged to have been the “the Store Manager and/or Night

 Manager at TARGET Store number 2235 located at 10150 Bloomingdale Ave, Riverview, FL

 33578-3612 (Complaint, ¶4). Plaintiff alleges that Oswald owed Plaintiff a

                duty to warn patrons that the Clorox Bleach bottles were sold
                with spray trigger caps which were not properly affixed the
                bleach bottle itself; failed to instruct the employees of Target
                who placed the items on the shelf for purposes of sale to assure
                that the spray trigger caps were properly affixed to the bottles
                and did not constitute a hazard of spraying into customers faces;
                and failure to properly train employees to check the bottles
                before placing the Clorox Bleach bottles on display for purposes
                of purchase.

 (Complaint, ¶ 11). Plaintiff asserts these alleged duties without pleading a legal and/or factual

 basis for the same. Specifically, Plaintiff has not and cannot alleged that the spray trigger caps

 on the subject Clorox Bleach bottles had previously detached from its base or otherwise a

 propensity to become dislodged. Absent allegation of notice of a propensity to become

 detached or otherwise disengaged from its base, there is no legal and/or factual basis to impose

 a duty on Target let alone Oswald to check the caps or tops on the thousands of products

 throughout its retail store. To impose such a duty would exceed the bounds of reason. Against

 this backdrop, it is not surprising that the undersigned could not identify one single case to

 present to the Court where such a duty was imposed on a retail business owner let alone a store

 manager. Because not such duty can be supported in law or fact, any alleged breach is likewise

 absent of merit. For these reasons, Plaintiff has not and cannot state a cognizable claim against

 Oswald.




                                                   4
Case 8:20-cv-02762-SCB-SPF Document 1 Filed 11/23/20 Page 5 of 9 PageID 5

                                                           CASE NO. ___________________



        B.      The Amount in Controversy Exceeds $75,000.

        While the removing Defendant has the burden of demonstrating that there is an amount

 in controversy greater than $75,000, the “preponderance of the evidence” standard governs. 28

 U.S.C. 1446 (c) (2). Under the preponderance of evidence standard, Defendant is not required

 to “prove the amount in controversy beyond all doubt or to banish all uncertainty about it.”

 Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744 (11th Cir. 2010). In determining the amount

 in controversy, the court should look to the Complaint. Id. If the amount is unavailable from

 the complaint alone, the court can look at the notice of removal and other evidence relevant to

 the amount in controversy at the time the case was removed, including evidence submitted in

 response to a motion to remand. Id.

        Settlement demand letters that ask for damages exceeding $75,000 are evidence that

 may be submitted by the removing party and considered by courts for purposes of determining

 whether diversity jurisdiction exists. AAA Aubachman Enters, Inc. v. Stanley Steemer, 268

 Fed.Appx. 864 (11th Cir. 2008); Fischer v. State Farm Mut. Auto Ins. Co., 2011 WL573836

 (S.D. Fla. 2011). In fact, some courts have found demand letters to be “legally certain

 evidence” that the amount in controversy meets federal jurisdictional requirements. Bowen v.

 State Farm Mut. Auto Ins. Co., 2010 WL1257470 (M.D. Fla. 2010); Lazo v. U.S. Airways, Inc.,

 2008 WL3926430 (S.D. Fla. 2008).

        In Bowen v. State Farm, 2010 WL1257470, The United States District Court for the

 Middle District of Florida held that Defendant met its jurisdictional burden of establishing an

 amount in controversy in excess of $75,000. In Bowen, Plaintiff was only entitled to recover

 $20,012.45 of past medical bills, which was the amount, actually paid by Medicare. However,




                                                 5
Case 8:20-cv-02762-SCB-SPF Document 1 Filed 11/23/20 Page 6 of 9 PageID 6

                                                             CASE NO. ___________________



 after reviewing additional facts to include (1) the demand for the policy limits of $100,000,

 (2) allegations of permanent bodily injury to include a 20% physical impairment, daily seizures

 and brain damage, and (3) request for recovery of pain and suffering, loss of earnings, mental

 anguish, loss of ability to earn money and the loss of enjoyment of life, the Court held that

 Defendant had still met its burden of establishing by the preponderance of the evidence an

 amount in controversy in excess of $75,000.

          In this case, the amount in controversy is unavailable from the Complaint that was filed

 in state court. However, the complaint does reveal that Plaintiff is seeking damages for bodily

 injury and resulting pain and suffering, disability, disfigurement, mental anguish, activation of

 a latent defect, permanent aggravation of a previously existing condition, loss of capacity for

 the enjoyment of life, expense of hospitalization, surgical treatment, medical and nursing care

 and treatment, loss of earnings, and the loss of ability to earn money – which are noted as either

 permanent or continuing. The Complaint also indicated that Plaintiff will suffer the losses in

 the future. However, this Court need not look further than Plaintiff’s September 25, 2019

 Demand Letter to determine that the amount in controversy exceeds $75,000 based on the

 Plaintiff’s demand for $150,000. This evidence clearly demonstrates that Defendant has met

 the jurisdictional burden of establishing by a preponderance of the evidence that the amount in

 controversy exceeds $75,000.

    IV.      THE PETITION FOR REMOVAL IS TIMELY

          Plaintiff filed the complaint on December 30, 2020. Defendant first received notice of

 the complaint upon its receipt of service of process on November 3, 2020. This Notice of

 Removal, therefore, has been timely filed within 30 days of that date. See 28 U.S.C. § 1446(b).




                                                   6
Case 8:20-cv-02762-SCB-SPF Document 1 Filed 11/23/20 Page 7 of 9 PageID 7

                                                               CASE NO. ___________________



    V.       NOTICE HAS BEEN                 GIVEN       AND      STATE      COURT        PAPERS
             HAVE BEEN FILED

         28 U.S.C. §1446(a) requires that a copy of all process, pleadings, orders and other

 papers or exhibits on file in the circuit court be attached to this Notice. As of the filing of this

 Notice, the circuit court file is attached hereto as Composite Exhibit B, including the following

 documents and papers:

         -   Circuit Court Docket Report;

         -   Civil Cover Sheet;

         -   Complaint;

         -   Request to produce to Target;

         -   Interrogatories to Target;

         -   Request to produce to Oswald;

         -   Interrogatories to Oswald;

         -   Summons to Target Corporation;

         -   Summons to Oswald;

         -   Return of Summons Target Corporation;

         -   Return of Summons to Oswald;

         In addition, Target is contemporaneously filing a copy of this Notice with the Clerk of

 the 13th Judicial Circuit in and for Hillsborough County, Florida, as required by 28 U.S.C.

 §1446(d), and will give notice to all parties of this Notice of Removal. A copy of the Notice

 of Filing Notice of Removal is attached hereto as Exhibit C.




                                                    7
Case 8:20-cv-02762-SCB-SPF Document 1 Filed 11/23/20 Page 8 of 9 PageID 8

                                                            CASE NO. ___________________



 VI.    CONSENT OF ALL DEFENDANTS

        Target is the only Defendant properly joined and thus no other consent is necessary.

 Notwithstanding, the undersigned represents Oswald who consents to removal.

 VII.   CONCLUSION

        Because this civil action is between citizens of different states and the amount in

 controversy exceeds the sum or value of $75,000, exclusive of interest and costs, this Court

 has original jurisdiction over this action pursuant to 28 U.S.C. §1332(a)(1).

        DATED: November 23, 2020


                                               Respectfully submitted,


                                                 /s/ Nicole F. Soto
                                               Nicole F. Soto, Esquire
                                               Florida Bar No.: 29845
                                               nsoto@conroysimberg.com
                                               Conroy Simberg
                                               201 East Kennedy Blvd., Suite 900
                                               Tampa, FL 33602
                                               (813) 273-6464
                                               (813) 273-6465
                                               Attorney for Defendants




                                                  8
Case 8:20-cv-02762-SCB-SPF Document 1 Filed 11/23/20 Page 9 of 9 PageID 9

                                                            CASE NO. ___________________



                                CERTIFICATE OF SERVICE

        I hereby certify that on November 23, 2020, I electronically filed the foregoing with

 the Clerk of the Court using the CM/ECF system. I further certify that the foregoing document

 is being served this day on all counsel of record or pro se parties identified on the attached

 Service List in the manner specified, either via transmission of Notices of Electronic Filing

 generated by CM/ECF or in some other authorized manner for those counsel or parties who

 are not authorized to receive electronically Notices of Electronic Filing.



                                                 /s/ Nicole F. Soto
                                               Nicole F. Soto, Esquire
                                               Florida Bar No.: 29845
                                               nsoto@conroysimberg.com
                                               Conroy Simberg
                                               201 East Kennedy Blvd., Suite 900
                                               Tampa, FL 33602
                                               (813) 273-6464
                                               (813) 273-6465
                                               Attorney for Defendants


                                        SERVICE LIST

        NUNEZ, EDBERTO V. TARGET CORPORATION and OSWALD, GARETT
                               Case No. _____________
                 United States District Court, Middle District of Florida

  Timothy F. Prugh, Esquire
  Prugh & Associates
  1009 West Platt Street
  Tampa, FL 33606
  Attorney for Plaintiff

 Served via electronic mail
 prugh.efile@prughlaw.com;
 bibi@prughlaw.com




                                                  9
